 

Exhibit 10.1

 

SEPARATION AND TRANSITION AGREEMENT AND GENERAL RELEASE

 

This is a Separation and Transition Agreement and General Release (hereinafter
referred to as the "Agreement") between Timothy J. Wilmott (hereinafter referred
to as the "Employee") and Penn National Gaming, Inc. (hereinafter referred to as
the "Employer"). In consideration of the mutual promises and commitments made in
this Agreement, and intending to be legally bound, Employee, on the one hand,
and the Employer on the other hand, agree to the terms set forth in this
Agreement.

 

1.       Employer and Employee hereby acknowledge that Employee resigned as
Chief Executive Officer and Board of Directors Member of Employer effective as
of December 31, 2019. Consistent with his Executive Agreement, effective as of
June 13, 2018 (“2018 Agreement”), Employee has elected to remain employed in an
executive advisory position by Employer through February 29, 2020, at which time
his employment with Employer and all of its affiliates will end (the “Transition
Date”). Upon the Transition Date, Employee shall be entitled to the benefits
described in Section 5(c) of the 2018 Agreement.

 

2.      (a)      In addition to the foregoing, and as additional consideration
to which Employee is not otherwise entitled and in exchange for the releases
below, the amendments to certain restrictive covenants in the 2018 Agreement (as
further described in Section 2(b) below), the many achievements during his
tenure with the Employer, and the execution of the succession plan, Employer
will accelerate to February 28, 2020 the vesting of certain stock options
described in Exhibit A.

 

(b)       Employee and Employer expressly agree that Sections 8 and 9 of the
2018 Agreement are hereby deleted in their entirety and replaced with the
following (and subject to Employer’s satisfaction of the obligations in
connection with Section 5(c) of the 2018 Agreement and Section 7 of this
Agreement):

 

“8.        Non-Competition.

 

(a)       As used in this Section 8, the term “Restriction Period” shall mean a
period equal to the three (3) year period following the Transition Date.

 

(b)       For the duration of the Restriction Period, Executive shall not,
except with the prior written consent of the Company, directly or indirectly,
own, manage, operate, join, control, finance or participate in the ownership,
management, operation, control or financing of, or be connected as an officer,
director, employee, partner, principal, agent, representative, consultant or
otherwise with, or use or permit Executive’s name to be used in connection with,
any Competing Business. A “Competing Business” includes any business enterprise
which owns or operates, or is publicly seeking to own or operate, a gaming
facility located within 150 miles of any facility in which Company or its
affiliates owns or operates or is actively seeking to own or operate a facility
at such time (the “Restricted Area”). Executive acknowledges that any business
which offers gaming, racing, sports wagering or internet real money / social
gaming, and which markets to any customers in the Restricted Area, is a
Competing Business.

 

(c)       The foregoing restrictions shall not be construed to prohibit
Executive’s ownership of less than 5% of any class of securities of any
corporation which is engaged in any of the foregoing businesses and has a class
of securities registered pursuant to the Securities Exchange Act of 1934,
provided that such ownership represents a passive investment and that neither
Executive nor any group of persons including Executive in any way, either
directly or indirectly, manages or exercises control of any such corporation,
guarantees any of its financial obligations, otherwise takes any part in its
business, other than exercising Executive’s rights as a shareholder, or seeks to
do any of the foregoing.

 



 

 

 

(d)       Executive acknowledges that the covenants contained in Sections 7
through 9 hereof are reasonable and necessary to protect the legitimate
interests of the Company and its affiliates and, in particular, that the
duration and geographic scope of such covenants are reasonable given the nature
of this Agreement and the position that Executive will hold within the Company.
Executive further agrees to disclose the existence and terms of such covenants
to any employer that Executive works for during the Restriction Period.

 

9.         Non-Solicitation. Executive will not, except with the prior written
consent of the Company, for a period of three years after the Transition Date,
directly or indirectly, solicit or hire, or encourage the solicitation or hiring
of, any person who is, or was within a six month period prior to such
solicitation or hiring, an executive or management level employee of the Company
or any of its affiliates for any position as an employee, independent
contractor, consultant or otherwise for the benefit of any entity not affiliated
with the Company.”

 

3.      (a)      When used in this Agreement, the word "Releasees" means the
Employer and all or any of its past and present parent, subsidiary and
affiliated corporations, companies, partnerships, members, joint ventures and
other entities and their groups, divisions, departments and units, and their
past and present directors, trustees, officers, managers, partners, supervisors,
employees, attorneys, agents and consultants, and their predecessors, successors
and assigns.

 

(b)       When used in this Agreement, the word "Claims" means each and every
claim, complaint, cause of action, and grievance, whether known or unknown and
whether fixed or contingent, and each and every promise, assurance, contract,
representation, guarantee, warranty, right and commitment of any kind, whether
known or unknown and whether fixed or contingent.

 

4.       In consideration of the promises of the Employer set forth in this
Agreement, and intending to be legally bound, Employee hereby irrevocably
releases and forever discharges all Releasees of and from any and all Claims
that he (on behalf of either himself or any other person or persons) ever had or
now has against any and all of the Releasees, or which he (or his heirs,
executors, administrators or assigns or any of them) hereafter can, shall or may
have against any and all of the Releasees, for or by reason of any cause,
matter, thing, occurrence or event whatsoever through the effective date of this
Agreement. Employee acknowledges and agrees that the Claims released in this
paragraph include, but are not limited to, (a) any and all Claims based on any
law, statute or constitution or based on contract or in tort or common law, and
(b) any and all Claims based on or arising under any civil rights laws, such as
any Pennsylvania or New Jersey employment laws, or Title VII of the Civil Rights
Act of 1964 (42 U.S.C. § 2000e et seq.), or the Federal Age Discrimination in
Employment Act (29 U.S.C. § 621 et seq.) (hereinafter referred to as the
"ADEA"), and (c) any and all Claims under any grievance or complaint procedure
of any kind, and (d) any and all Claims based on or arising out of or related to
his recruitment by, employment with, the termination of his employment with, his
performance of any services in any capacity for, or any other arrangement or
transaction with, each or any of the Releasees. This Agreement is not intended
to release any individual right to proceed or recover remedies under the Fair
Labor Standards Act (“FLSA”). Employee waives participation, to the extent
permitted by federal or state law, in any class or collective action, as either
a class or collective action representative or participant. Employee also
understands, that by signing this Agreement, he is waiving all Claims against
any and all of the Releasees released by this Agreement; provided, however, that
as set forth in section 7 (f) (1) (c) of the ADEA, as added by the Older Workers
Benefit Protection Act of 1990, nothing in this Agreement constitutes or shall
(i) be construed to constitute a waiver by Employee of any rights or claims that
may arise after this Agreement is executed by Employee, or (ii) impair
Employee’s right to file a charge with the Securities and Exchange Commission
(“SEC”), the U.S. Equal Employment Opportunity Commission (“EEOC”), the National
Labor Relations Board (“NLRB”) or any state agency or to participate in an
investigation or proceeding conducted by the SEC, EEOC, NLRB or any state agency
or as otherwise required by law. Notwithstanding the foregoing, Employee agrees
to waive Employee’s right to recover individual relief in any charge, complaint,
or lawsuit filed by Employee or anyone on Employee’s behalf, except that this
does not waive the Employee’s ability to obtain monetary awards from the SEC’s
whistleblower program. For clarity, this release does not relieve Employer of
those obligations under 5(c) of the 2018 Agreement and Section 7 of this
Agreement.

 



2

 

 

5.       Employee covenants and agrees not to sue the Releasees and each or any
of them for any Claims released by this Agreement and to waive any recovery
related to any Claims covered by this Agreement. Employee further certifies that
he is not aware of any actual or attempted regulatory, SEC, EEOC or other legal
violations by Employer and that his separation is not a result of retaliation
based on any legal rights or opposition to an illegal practice.

 

6.       Employee agrees to keep confidential and not disclose to any third
party, nor use for any other purpose, any non-public Employer information,
including, without limitation, financial, customer or strategic data or trade
secrets.

 

7.       Employee agrees that, except for his 2019 bonus in the amount of
$2,654,902.38 (to be paid in the first quarter of 2020) and as specifically
provided in this Agreement (Section 2(a)) and the 2018 Agreement (Section 5(c)),
there is no other compensation, benefits, or other payments due or owed to him
by each or any of the Releasees, including, without limitation, the Employer,
and there are no other payments due or owed to him in connection with his
employment with Employer.

 

8.       The terms of this Agreement are not to be considered as an admission on
behalf of either party. Neither this Agreement nor its terms shall be admissible
as evidence of any liability or wrongdoing by each or any of the Releasees in
any judicial, administrative or other proceeding now pending or hereafter
instituted by any person or entity. The Employer is entering into this Agreement
solely for the purpose of effectuating a mutually satisfactory transition of
Employee's employment.

 

9.       All provisions of this Agreement are severable and if any of them is
determined to be invalid or unenforceable for any reason, the remaining
provisions and portions of this Agreement shall be unaffected thereby and shall
remain in full force to the fullest extent permitted by law.

 

10.       This Agreement shall be governed by and interpreted under and in
accordance with the laws of the Commonwealth of Pennsylvania. Any suit, claim or
cause of action arising under or related to this Agreement shall be submitted by
the parties hereto to the exclusive jurisdiction of the courts of Pennsylvania
or to the federal courts located therein if they otherwise have jurisdiction.

 

11.       This Agreement constitutes a complete and final agreement between the
parties and supersedes and replaces all prior or contemporaneous agreements,
offer letters, severance policies and plans, negotiations, or discussions
relating to the subject matter of this Agreement and no other agreement shall be
binding upon each or any of the Releasees, including, but not limited to, any
agreement made hereafter, unless in writing and signed by an officer of the
Employer, and only such agreement shall be binding against the Employer. This
Agreement and the 2018 Agreement shall be binding on any successors or assigns
of both parties. Except as modified herein, all other terms of the 2018
Agreement that are in effect shall remain in full force and effect.

 

12.       Employee is advised, and acknowledges that he has been advised, to
consult with an attorney before signing this Agreement.

 



3

 

 

13.       Employee acknowledges that he is signing this Agreement voluntarily,
with full knowledge of the nature and consequences of its terms.

 

14.       All executed copies of this Agreement and photocopies thereof shall
have the same force and effect and shall be as legally binding and enforceable
as the original.

 

15.       Employee acknowledges that he has been given up to twenty-one (21)
days within which to consider this Agreement before signing it. Subject to
paragraph 16 below, this Agreement will become effective on the date of
Employee's signature hereof.

 

16.       For a period of seven (7) calendar days following his signature of
this Agreement, Employee may revoke the Agreement, and the Agreement shall not
become effective or enforceable until the seven (7) day revocation period has
expired. Employee may revoke this Agreement at any time within that seven (7)
day period, by sending a written notice of revocation to the General Counsel of
Employer. Such written notice must be actually received by the Employer within
that seven (7) day period in order to be valid. If a valid revocation is
received within that seven (7) day period, this Agreement shall be null and void
for all purposes and no additional benefits shall be conferred. If Employee does
not revoke this agreement, the benefits described in this Agreement shall become
effective.

 

IN WITNESS WHEREOF, the Parties have read, understand and do voluntarily execute
this Separation and Transition Agreement and General Release.

 

EMPLOYER   EMPLOYEE       By: /s/ Jay A. Snowden   /s/ Timothy Wilmott          
  Date: February 27, 2020   Date: February 27, 2020

 



4

 

 

Exhibit A

 

Grant
Date  Option
Price   Options
Granted   Options
that vest
on or
prior to
2/28/2020   Original
Vesting
Dates  New
Vesting
Date  Options
Vesting   Original Termination
Date  New
Termination
Date 1/4/2017  $14.10    487,162    365,372   1/4/2021  2/28/2020   121,790  
1/04/2024  3/1/2023 1/3/2018  $30.74    241,602    120,801   1/3/2021 
2/28/2020   60,401   1/03/2025  3/1/2023 1/3/2019  $19.45    356,805    89,202  
1/3/2021  2/28/2020   89,201   1/3/2029  3/1/2023

 



5

 

